...... -~ -I   ...... ,,..
                                                                                                                                                                   (..}
                                                                                                                                                                   '/
               AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I   'f·"


                                                                     ·'
                                                   UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                    v.                                       (For Offenses Committed On or After November 1, 1987)


                                         Osvaldo Rojas-Moreno                                Case Number: 3:19-mj-24368
                                                                                                         ,, \._·-./   '\
                                                                                             Dana M.\Grimes
                                                                                             Defendant's Attorne


               REGISTRATION NO. 86691298                                                                                    FILED
               THE DEFENDANT:
                IZl pleaded guilty to count(s) I of Complaint                  Nov' 18 2019
                                                         ----'-------------+------------+
               •             was found guilty to count(s)                                                CLERK, U.S. DISTRICT COURT
                             after a plea of not guilty.                                              BY                         ~iNIA
                                                                                                                               O
                             Accordingly, the defendant is adjudged guilty of such count(s), which involve t e                      TY

               Title & Section                    Nature of Offense                                                           Count Number(s)
               8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

               •             The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               •             Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:
                                                                                        \/                  ,-) 0
                                              •    TIME SERVED                          ,01 _ _ __;:O'"
                                                                                                    ______ days
               IZl           Assessment: $10 WAIVED IZl Fine: WAIVED
               IZl           Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the           defendant's possession at the time of arrest upon their deportation or removal.
               D             Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Monday, November 18, 2019
                                                                                         Date of Imposition of Sentence



                                                                                         IIiiltit:~oc~
                                                                                         UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                      3: 19-mj-24368
